Case 18-30056-KLP                Doc 78       Filed 08/02/19 Entered 08/02/19 17:05:01   Desc Main
                                             Document      Page 1 of 10

William A. Broscious, Esquire (VSB #27436)
Kimberly A. Taylor, Esquire (VSB #29823)
Kepley Broscious & Biggs, PLC
2211 Pump Road
Richmond, Virginia 23233
804.741.0400

    Counsel for the Trustee


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

In re:                              )
                                    )
DIGITIAL INK, INC., and             )     Case No. 18-30056-KLP
CHRISTOPHER DAVID MCGINNIS, )             Chapter 7 (Jointly Administered)
                                    )
      Debtors.                      )
____________________________________)______________________________________
HARRY SHAIA, JR., TRUSTEE,          )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )     APN: 18-03098 KLP
                                    )
BMST, INC.,                         )
                                    )
      Defendant.                    )

                              TRUSTEE’S MEMORANDUM IN RESPONSE TO
                                DEFENDANT’S MOTION TO DISQUALIFY

          Harry Shaia, Jr., Trustee (the “Trustee”), by counsel, opposes the motion [doc. no. 75]

(the “Defendant’s Motion”) filed by BMST, Inc. (the “Defendant”), in which it seeks to

“disqualify” pursuant to Bankruptcy Code §324: (1) the Trustee in the jointly administered

bankruptcy cases (the “Jointly Administered Cases”) of Christopher David McGinnis

(“McGinnis”) and Digital Ink, Inc. (“DII” and jointly with McGinnis, the “Debtors”), and (2)

the law firm of Kepley Broscious & Biggs, PLC (the “Law Firm”), which represents the Trustee

in the Jointly Administered Cases and this Adversary Proceeding (collectively, the

“Proceedings”). This memorandum explains why the Court should summarily deny the

Defendant’s Motion.
Case 18-30056-KLP            Doc 78     Filed 08/02/19 Entered 08/02/19 17:05:01                     Desc Main
                                       Document      Page 2 of 10

                                                 Introduction

        The Court’s sua sponte decision to conduct a hearing affording the Trustee an

opportunity to address the Court’s concern about a possible conflict of interest is entirely

appropriate. The Defendant’s Motion, however, is not.

        In its stunningly ironic motion, the Defendant – which in concert with the Debtors has

actually injured and defrauded the creditors of the Debtors’ bankruptcy estates – asks this Court

to remove the Trustee and the Law Firm because they are diligently seeking to enlarge the estates

of both Debtors by holding the Defendant accountable for its fraud. As so eloquently described

by the Minnesota Bankruptcy Court, the Defendant is like other litigants who “do not come

forward as neutral distanced friends of the abstract value in the administration of bankruptcy

estates, as their rhetorical rectitude would suggest. Rather, they project a powerful self-interest

onto the strategic plane.” In re Petters, 401 B.R. 391, 401 (Bankr. D. Minn. 2009).

        Having repeatedly tried to prevent the McGinnis estate claims from being asserted in the

Adversary Proceeding, the Defendant now attempts to use the sledge hammer of Bankruptcy

Code §324(a) to have Mr. Shaia removed from all cases in which he currently serves as Chapter

7 trustee. Being neither a debtor nor creditor of either estate, the Defendant has no standing to

seek removal of the Trustee. Its motive for doing so is both obvious and objectionable. Without

question, the Defendant does not seek to benefit or protect the creditors of the estates. Actual

creditors, on the other hand, support the Trustee and his prosecution of the Adversary

Proceeding.1



1
   Wilson Paper Company, an unsecured creditor holding claims that appear to be the second largest in both the
McGinnis estate and the DII estate, contacted the Law Firm after receiving the Defendant’s Motion to express its
support for the Trustee’s continued prosecution of this Adversary Proceeding. Another creditor, Robert Sydnor, of
both McGinnis and DII, also contacted the Law Firm, after receiving the Defendant’s Motion. That creditor, the
former landlord of the premises at which the DII business was conducted both before and after the fraudulent
transfer subject to this Adversary Proceeding, also supports the Trustee’s efforts in prosecuting this Adversary
Proceeding.

                                                        2
Case 18-30056-KLP         Doc 78     Filed 08/02/19 Entered 08/02/19 17:05:01              Desc Main
                                    Document      Page 3 of 10

        The Trustee and the Law Firm welcome the Court’s review and inquiries. There is no

“cause” to remove the Trustee and the Law Firm from the Proceedings under Bankruptcy Code

§324(a) or under any other applicable law. As will be demonstrated more completely in a

separate memorandum addressing the concerns raised by the Court, there is no actual conflict of

interest at this time arising from the Trustee’s continued administration of the Jointly

Administered Cases under counsel of the Law Firm. The Trustee is fulfilling his fiduciary duties

as Chapter 7 trustee for both the bankruptcy estates by his ongoing and rigorous efforts to

enlarge the estates through prosecution of this Adversary Proceeding.

                                             Background

        The core facts relevant to the Adversary Proceeding are as follows. McGinnis owned and

operated a printing business with DII. DII was profitable, making substantial amounts of money

during the general election years, especially the presidential election season every fourth year

(including 2016). McGinnis, in active concert with DII and the Defendant, sought to shield those

profits from creditors, including his spouse with whom he was engaged in bitter divorce and

support proceedings. McGinnis and DII caused the profitable business to be transferred to the

Defendant. McGinnis maintains an interest in the business as general manager and the holder of

a right of first refusal to reclaim the printing business.

        In concert, McGinnis and the Defendant masked the true nature of the transfer, evidently

to avoid precisely the current situation. The Defendant and McGinnis chose not to evidence the

transfer by a single document - no purchase and sale agreement, no assignment, no bill of sale,

not even a cocktail napkin with scribbled terms. The Defendant claims it merely purchased

certain hard assets. That claim is belied by the extremely unusual employment agreement that

BMST and McGinnis simultaneously entered into. McGinnis agreed to pay staggering

liquidated damages ($750,000) should he walk away from the business before five years (and


                                                   3
Case 18-30056-KLP        Doc 78     Filed 08/02/19 Entered 08/02/19 17:05:01              Desc Main
                                   Document      Page 4 of 10

two presidential cycles) had passed. McGinnis, not DII, would have to pay $750,000 even

though McGinnis’ contractual salary was $150,000 per year. And after five years, he has a right

of first refusal to reclaim his business. Obviously, the Defendant and McGinnis contemplated

that McGinnis’ contribution to the business would be more than mere managerial expertise. The

Defendant acquired more than merely DII’s hard assets in the transfer.

       Simply put, the reason the Trustee cannot at this time prove the precise nature of the

assets transferred and identify the transferee(s) is that the Defendant and the Debtors

intentionally covered their tracks. Further prosecution of the Adversary Proceeding should

provide that evidence.

       The Defendant, not the Trustee, holds an “interest materially adverse” to creditors. Like

a wolf adorned in the ill-fitting clothes of a lamb, the Defendant is attempting to derail the

Trustee’s efforts to enlarge the estates and provide some relief to creditors. This Court should

not allow the Defendant to exploit its own subterfuge in a fraud that substantially damaged the

same creditors it purportedly is championing in its motion.

                                      Removal of the Trustee

       A Chapter 7 trustee who fails to perform his duties is subject to removal by the court on a

finding of “cause.” Bankruptcy Code §324(a). “Cause,” which is not defined in the Bankruptcy

Code, is examined on a case-by-case basis. In re EquiMed, Inc., 267 B.R. 530, 532 (D. Md.

2001) (denying a removal motion filed by the petitioning creditors in an involuntary Chapter 7

case); In re Modanlo, 413 B.R. 262, 267 (Bankr. Md. 2009) (denying a removal motion filed by

the debtor); In re Tres-Ark, Inc., 483 B.R. 460, 466 (Bankr. W.D. Tex. 2012) (denying debtor’s

motion to remove Chapter 7 trustee).

       “Cause” concerns matters of an extraordinary serious substance, generally “intentional

misconduct or negligence by the trustee” EquiMed at 553, or “breach of fiduciary duty, unlawful


                                                  4
Case 18-30056-KLP        Doc 78     Filed 08/02/19 Entered 08/02/19 17:05:01              Desc Main
                                   Document      Page 5 of 10

conduct, criminal conduct, conflict of interest or lack of due diligence,” In re Nettles, 354 B.R.

90, 93 (Bankr. S.C. 2006) (denying a removal motion filed by a creditor who was the debtor’s

brother). For example, one court removed a Chapter 7 trustee who “consistently acted to

advance his law firm’s interests to the detriment of the Estate” by retaining his own law firm (of

which his wife was a partner and designated “attorney-in-charge”), by shifting expenses (that

were required to be borne under the engagement terms by the firm) to the estate, by filing a

retaliatory lawsuit against a creditor who objected to the expense shifting that was designed to

punish the creditor for acting against the trustee’s law firm, by thereafter charging the estate for

the five days travel expenses in connection with an appellate argument that he attended

accompanied by his wife and their two children, and by inconsistently attempting to justify the

expenses charged to the estate. In re IFS Financial Corporation, et al., Case No. 02-39553, et

al. (Bankr. S.D. Tex. May 13, 2013).

       If a court removes a trustee under that section then the trustee “shall thereby be removed

in all other cases … in which such trustee … is then serving unless the court orders otherwise.”

11 U.S.C. §324(b). Because removal of a trustee raises serious issues with significant stakes,

standing under Bankruptcy Code §324(a) should be limited to proper parties who have some

interest in the debtor’s estate, other than as a target of an avoidance action. The Defendant’s

motives are suspect and it has no legitimate reason to seek removal of the Trustee.

                                        Removal of Counsel

       The Defendant furthers its attempts to derail the Trustee’s efforts by seeking to remove

the Law Firm as counsel of record to the Trustee under Bankruptcy Code §324(a). That request

should be summarily dismissed because (i) Bankruptcy Code §324(a) does not apply to the

Trustee’s counsel, (ii) the Defendant does not proffer a single reason for dismissing the Law




                                                  5
Case 18-30056-KLP         Doc 78    Filed 08/02/19 Entered 08/02/19 17:05:01              Desc Main
                                   Document      Page 6 of 10

Firm, and (iii) the Defendant’s objection to the manner in which the Law Firm records time is a

red herring.

       The Defendant bases its request to remove the Law Firm as counsel of record upon

Bankruptcy Code §324(a). By its plain terms, that section does not apply to professionals hired

by the estate – it applies only to standing trustees and examiners. Bankruptcy Code §327 applies

to the employment of professionals. The Defendant neither cites that section nor discusses any

of the considerations set forth therein.

       In fact, the Defendant does not offer a single reason justifying disqualification of the Law

Firm as counsel of record. Presumably, the Defendant is tying the removal of the Law Firm with

the removal of the Trustee. However, as will be demonstrated in a separate memorandum

addressing the concerns raised by the Court, there is no actual conflict of interest at this time

arising from the Trustee’s continued administration of the Jointly Administered Cases.

       The Defendant does raise objections to the manner in which counsel is recording its time.

But those objections lack any merit, and ignore the fact that the Trustee is no stranger to his

obligations as a Chapter 7 trustee of jointly administered bankruptcy estates.

       The Trustee is fully aware of and experienced with the requirement under Bankruptcy

Rule 2009(e) that he maintains separate accounts of the property of and distribution from the

McGinnis estate and the DII estate. At the Trustee’s instructions, the Law Firm separately

categorizes the time spent on this Adversary Proceeding from the time spent on the Ragland

adversary proceeding and issues of general bankruptcy administration. As directed by the

Trustee, the Law Firm splits time spent on this Adversary Proceeding evenly between the

McGinnis estate and the DII estate. Based on his many years of experience and in the sound

exercise of his business judgment, the Trustee believes that the “split reporting” of the Law

Firm’s time concerning this Adversary Proceeding is the best practice until such time as there is


                                                  6
Case 18-30056-KLP         Doc 78    Filed 08/02/19 Entered 08/02/19 17:05:01               Desc Main
                                   Document      Page 7 of 10

a determination concerning the identity of the debtor that transferred the DII business to the

Defendant in fraud of creditors.

       The Defendant conflates services “recorded” by a professional with services charged by a

professional to an estate. Of course, there is a substantial difference, especially in Chapter 7

bankruptcy cases, between a professional “recording” services and a professional charging an

estate those services. The Defendant’s protest reveals a misapprehension of basic bankruptcy

law governing the compensation and expenses reimbursement of professionals. An estate

becomes obligated to pay for a professional’s services only after the professional has complied

with the express requirements of the Bankruptcy Code §330(a) and Bankruptcy Rule 2016(a),

including filing an application “setting forth a detailed statement of the services rendered, time

expended and expenses incurred, and the amount requested.” And even then, the estate’s

obligation to pay the professional arises only after notice is delivered to “parties in interest and

the Office of the United States Trustee,” a hearing is held and the court determines whether the

services rendered and the expenses incurred by the professional were both “actual” and

“necessary” and the requested amounts “reasonable.”

       This Court is well-equipped to review any compensation and reimbursement applications

that may be filed by the Law Firm in the Jointly Administered Cases. The Court hardly needs

the assistance of the Defendant to review applications that have not been prepared, let alone

filed, and which may not be filed unless the Trustee succeeds in avoiding the fraudulent transfer

that the Defendant seeks to protect.

                                             Conclusion

       There is no cause to disqualify the Trustee and/or the Law Firm, and the Defendant lacks

standing to seek removal under Bankruptcy Code §324(a) or otherwise. Accordingly, the




                                                  7
Case 18-30056-KLP         Doc 78    Filed 08/02/19 Entered 08/02/19 17:05:01        Desc Main
                                   Document      Page 8 of 10

Trustee respectfully requests that the Court enter an Order denying the Defendant’s Motion and

granting such other relief that is just and appropriate.

                                               HARRY SHAIA, JR., TRUSTEE

                                         By: /s/ William A. Broscious
                                             Counsel
William A. Broscious, Esquire (VSB #27436)
Kimberly Ann Taylor, Esquire (VSB #29823)
Kepley Broscious & Biggs, PLC
2211 Pump Road
Richmond, VA 23233
Phone: 804.741.0400

       Counsel for the Trustee

                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 2, 2019, the foregoing Trustee’s Memorandum was sent
by first-class mail, postage prepaid, to the following;

Robert Van Arsdale, Esquire
Shannon F. Pecoraro, Esquire
OFFICE OF THE UNITED STATES TRUSTEE
701 East Broad Street - Suite 4304
Richmond, Virginia 23219

Robert S. Westermann, Esquire
Franklin R. Cragle, III, Esquire
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500

Hunter R. Wells, Esquire
CANFIELD, WELLS & KRUCK LLP
4124 E. Parham Road
Henrico, Virginia 23228

and to those additional persons set forth on the attached service list.

                                               /s/ William A. Broscious
                                               Counsel




                                                  8
          Case 18-30056-KLP         Doc 78    Filed 08/02/19 Entered 08/02/19 17:05:01       Service
                                                                                            Desc MainList
                                             Document      Page 9 of 10
                                                                             Hunter R. Wells
Christopher David McGinnis               Digital Ink., Inc.
                                                                             Canfield, Wells & Kruck, LLP
P.O. Box 191                             P.O. Box 191
                                                                             4124 E. Parham Road
Petersburg, VA 23804                     Petersburg, VA 23804
                                                                             Henrico, VA 23228


Harry Shaia, Jr                          W. Scott Dillard, II                John P. Fitzgerald, III
Spinella, Owings & Shaia, P.C.           Spinella, Owings & Shaia PC         Office of the US Trustee - Region 4 -R
8550 Mayland Drive                       8550 Mayland Drive                  701 E. Broad Street, Ste. 4304
Richmond, VA 23294                       Richmond, VA 23294                  Richmond, VA 23219-1849

Robert Van Arsdale
                                         Richmond Ambulance Authority        Elizabeth River Tunnels
Shannon Pecoraro
                                         2400 Hermitage Road                 700 Port Centre Pkwy
Office of the U.S. Trustee
                                         Richmond, VA 23220-1200             Suite 2B
701 East Broad Street, Suite 4304
                                                                             Portsmouth, VA 23704-5901
Richmond, VA 23219
                                         Fox Bindary, Inc
                                                                             MCV Associated Physicians
MCV Hospital                             c/o The Eliades Law Firm, PLLC
                                                                             PO Box 91747
PO Box 980462                            14000 N Enon Church Road
                                                                             Richmond, VA 23291-1747
Richmond, VA 23298-0462                  Chester, VA 23836-3312


                                         Rehabilitation Associates PC        Wells Fargo Bank, N.A.
Internal Revenue Service
                                         c/o Gregory K. Pugh, P.C.           Wells Fargo Card Services
P.O. Box 7346
                                         2404 Princess Anne Road             PO Box 10438, MAC F8235-02F
Philadelphia, PA 19101-7346
                                         Virginia Beach, VA 23456-3409       Des Moines, IA 50306-0438


Wilson Paper Comp                        Ally Financial                      Kevin Harrison
c/o Law Office of R. Bruce Fickley, PC   PO Box 130424                       9460 Amerdale Dr., Ste C
PO Box 4005                              Roseville MN 55113-0004             Richmond, VA 23236
Roanoke, VA 24015-0005

                                                                             Sterling Jewelers Inc.
                                         Chesterfield Co Dept of Utilities
UVA Physician's Group                                                        dba Jared Galleria of Jewelry
                                         Attn: Laura Saxon
PO Box 744123                                                                c/o Weltman, Weinberg & Reis Co.
                                         PO Box 608
Atlanta, GA 30374-4123                                                       323 W. Lakeside Avenue
                                         Chesterfield VA 23832-0009
                                                                             Cleveland, OH 44113-1085
                                         American Express Bank, FSB
City of Richmond City Hall
                                         c/o Becket and Lee LLP              Systems & Services Tech, Inc.
Room 109 Delinquent Taxes
                                         PO Box 3001                         4315 Pickett Road, Bkcy. Dept.
900 East Broad Street
                                         Malvern, PA 19355-0701              St. Joseph, MO 64503-1600
Richmond VA 23219-1907

                                         Chesapeake Bank
CJW Medical Center                                                           Commonwealth of Virginia
                                         c/o Robert H. Chappell, Esq.
Resurgent Capital Services                                                   Department of Taxation
                                         Spotts Fain
PO Box 1927                                                                  P.O. Box 2156
                                         411 E. Franklin St., Ste 600
Greenville, SC 29602-1927                                                    Richmond, VA 23218-2156
                                         Richmond, VA 23219-2200
                                         Loc Pfeiffer, Esq.                  Heidelburg USA, Inc.
 Mailing Services of Virginia
                                         Kutak Rock LLP                      c/o Greenberg Law Firm
 PO Box 7664
                                         901 E. Byrd Street, Ste 1000        P.O. Box 240
 Charlottesville, VA 22906
                                         Richmond, VA 23219                  Roanoke, VA 24002
         Case 18-30056-KLP        Doc 78    Filed 08/02/19 Entered 08/02/19 17:05:01   Desc Main
                                           Document     Page 10 of 10

Wells Fargo Vndr Fin Srvcs, LLC
Jason Harkness
1010 Thomas Edison Blvd., SW
Cedar Rapids, IA 52404-8247
